Title: Abigail Adams to John Thaxter, 20 August 1776
From: Adams, Abigail
To: Thaxter, John


     
      Dear Sir
      Boston August 20 1776
     
     My Little Charles has been so ill that I have not had leisure to day to thank you for your obliging favour nor for the present which accompanied it, all of which were very acceptable to us.
     After 3 innoculations he has to be sure taken the distemper in the natural way. He has been exceeding ill, stupid and delirious for 48 hours. An exceeding high fever and most plentifull Eruption has succeeded. He will be as full as Miss Becky. You may easily think what a trial it will be both to him and me.
     You may think yourself exceeding well of to have had the distemper so lightly. I have had many anxietys about you, and could not help blameing myself for consenting to your going so soon least you should be favourd with a second crop, or give the distemper to some of your family, but I hope their is no danger now of either.
     All the rest of our Hospital are recoverd, or in a good way. I wish it may be so with Charles, but the poor fellow has several very troublesome Days to pass through if he does well at last. Indeed this Small Pox is no triffel, and we cannot be sufficiently thankfull to our Great Preserver that we are carried so well through so malignant a disease.
     You inquire after Mr. Adams. I need not say to you that I rejoice at his return, tho I am sorry for the occasion, but I have long expected it. Inclosed to you is a Letter which will give you a more perticuliar account. You may keep it (till we see each other), to yourself, as the contents will not be agreable to others.
     Pray present my Duty to your Worthy Parents and Love to your flock of Sisters not forgeting your Brother. Mr. Cranch and family go out a fryday. I shall be left alone. I long for the day to come when my imprisonment will be over and we can rejoice together at Braintree. Believe me dear sir at all times your affectionate Friend,
     
      Abigail Adams
     
    